DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (WO 2016/190208), wherein the machine English translation is used for citation.
Regarding claims 1, 2, and 4; Yamaguchi et al. teaches, in a preferred embodiment, an ink comprising 30 parts of an aqueous acrylic resin emulsion (A-1) [0045], the synthesis of the polymer is prepared from 8 parts by mass acrylic acid (instant claim 4), 12 parts by mass maleic anhydride, which is substituted by fumaric acid [0012], 2 parts by mass of vinyltriethoxysilane, 277 parts by mass 2-ethylhexyl acrylate, and 100 parts by mass of styrene (instant claim 2) [T1, Ex1; 0037].  Yamaguchi et al. teaches the acrylic polymer employs the fumaric acid (a1) in an amount of 3.0 % by mass (12/399 = 0.03 * 100 = 3.0 % by mass; as calculated by Examiner) [T1, Ex1; 0037].
Yamaguchi et al. teaches in the process of producing the aqueous acrylic resin emulsion, water was added to the mixture containing the acrylic polymer (A-1) so that the non-volatile content was 36% by mass, and the mixture was uniformly mixed to obtain the aqueous acrylic resin emulsion polymer (A-1) [0038].  Yamaguchi teaches an ink composition comprising 30 parts by mass of the aqueous acrylic resin emulsion of the polymer (A-1), thus the ink comprises the acrylic polymer (A-1) is in an amount of 10.8 mass % (as calculated by Examiner; 30  * 0.36 = 10.8).
Yamaguchi et al. teaches the acrylic polymer is employed in an amount of 10.8 mass % of the ink, however fails to teach wherein the polymer is included in an amount of 10% by mass, as required by the instant claim.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  A person of ordinary skill in the art, before the effective filing date, would have expected an ink composition comprising 10.8 mass% of the acrylic polymer to have substantially similar properties as an ink composition comprising 10 mass% of the same acrylic polymer.
Regarding claim 3; Yamaguchi et al. teaches the polymer may include other polymerizable monomers in addition to monomers (a1) and (a2), such as glycidyl (meth)acrylate and epoxy (meth)acrylate [0016].
Regarding claim 5; wherein the mass proportion of the fumaric acid Wa1 is 0.03 (12/399=0.03) and the mass proportion of the acrylic acid Wz is 0.02 (8/399= 0.02), Wa1 = 0.5 X Wz would equate to 1.6% by mass (as calculated by Examiner, (0.03 + 0.5) X 0.02 = 0.0106 * 100 = 1.1 % by mass) [T1, Ex1; 0037].
Regarding claim 8; Yamaguchi et al. teaches, in the preferred embodiment, a white pigment dispersion liquid (colorant) and water (aqueous medium) [0045; Ex1].
Regarding claim 9; the Examiner makes note that “for use in printing on a cloth” is an intended use limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (WO 2016/190208), wherein the machine English translation is used for citation.
Regarding claims 10-12; Yamaguchi et al. teaches, in a preferred embodiment, an ink comprising 30 parts of an aqueous acrylic resin emulsion (A-1) [0045], the synthesis of the polymer is prepared from 8 parts by mass acrylic acid, 12 parts by mass maleic anhydride, 2 parts by mass of vinyltriethoxysilane, 277 parts by mass 2-ethylhexyl acrylate, and 100 parts by mass of styrene [T1, Ex1; 0037].  Yamaguchi et al. teaches the acrylic polymer employs the maleic anhydride in an amount of 3.0 % by mass (12/399 = 0.03 * 100 = 3.0 % by mass; as calculated by Examiner) [T1, Ex1; 0037].
Yamaguchi et al. teaches in the process of producing the aqueous acrylic resin emulsion, water was added to the mixture containing the acrylic polymer so that the non-volatile content was 36% by mass, and the mixture was uniformly mixed to obtain the aqueous acrylic resin emulsion polymer (A-1) [0038].  Yamaguchi teaches an ink composition comprising 30 parts by mass of the aqueous acrylic resin emulsion of the polymer (A-1), thus the ink comprises the acrylic polymer (A-1) is in an amount of 10.8 mass % (as calculated by Examiner; 30  * 0.36 = 10.8).
Yamaguchi et al. teaches the acrylic polymer is employed in an amount of 10.8 mass % of the ink, however fails to teach wherein the polymer is included in an amount of 10% by mass, as required by the instant claim.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  A person of ordinary skill in the art, before the effective filing date, would have expected an ink composition comprising 10.8 mass% of the acrylic polymer to have substantially similar properties as an ink composition comprising 10 mass% of the same acrylic polymer.
Yamaguchi et al. teaches the printing inks were imprinted on a cotton broadcloth, dried at 100°C for 1 minute and then heat-treated at 140°C for 2 minutes to obtain a printed cloth (i.e. fiber product) [0048].
Yamaguchi et al. does not explicitly disclose heating takes place to transform the structure (a1) (i.e. maleic anhydride) in the polymer (A) contained in the ink to a structure represented by the required formula (3).  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, the ink is subjected to the heating step so that part or all of the structure of the general formula (1) (i.e. corresponding to monomer (a1)) is transformed to a carboxylic anhydride (chemical formula (3)) [0111].  Therefore, the claimed effects and physical properties, i.e. conversion to carboxylic anhydride, would inherently be achieved by a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I& II. 
Regarding claim 13; Yamaguchi et al. teaches the ink composition may be printed by an inkjet printing method [0035].

Response to Arguments
Applicant's arguments filed 11 April 2022 have been fully considered but they are not persuasive.  Applicant’s arguments directed to rejections under 35 U.S.C. 102(a)(1) are moot since the rejections have been withdrawn as a result of amendments to the claims.
Applicants argue the content of the polymer contained in the examples of Yamaguchi (as based on the content of monomers) is far more than the claimed range.  The Examiner respectfully disagrees.  As set forth in the rejection above, Yamaguchi et al. teaches in the process of producing the aqueous acrylic resin emulsion, water was added to the mixture containing the acrylic polymer so that the non-volatile content was 36% by mass, and the mixture was uniformly mixed to obtain the aqueous acrylic resin emulsion polymer (A-1) [0038].  Yamaguchi teaches an ink composition comprising 30 parts by mass of the aqueous acrylic resin emulsion of the polymer (A-1), thus the acrylic polymer (A-1) in an amount of 10.8 mass % (as calculated by Examiner; 30  * 0.36 = 10.8).  A person of ordinary skill in the art, before the effective filing date, would have expected an ink composition comprising 10.8 mass% of the acrylic polymer to have substantially similar properties as an ink composition comprising 10 mass% of the same acrylic polymer.
As such, Yamaguchi et al. is still relied upon for rendering obvious the basic claimed ink and method for producing a printed article.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767